Title: From George Washington to Major General Philemon Dickinson, 20 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        June 20: 1778
                    
                    I was yesterday morning favoured your Letter of the 18th & this morning with that of the 19th. I thank you much for your Intelligence and I shall take the liberty to ⟨r⟩equest your very frequent advices of the ⟨m⟩ovements and Routs of the Enemy. My conduct will be governed intirely by circumstances and therefore I shall wish the ⟨e⟩arliest information  of their proceedings. There can scarcely be any thing that will not be material for me to know. I expect Six Brigades will be at Coryels to night, and I myself am now in full march ⟨w⟩ith the Main body of the Army and ⟨as⟩ far advanced as Bartholemews ⟨Ta⟩vern. I am happy to hear that the people are in such spirits and that you are likely to be tolerably respectable in point of force. Colo. White will remain with you till further orders, of which Colo. Moylan will be advised. I am Dr Sir with great regard & esteem Yr Most Obedt st
                    
                        G.W.
                    
                